Title: [Diary entry: 30 March 1791]
From: Washington, George
To: 

Wednesday 30th. The parties to whom I addressed myself yesterday evening, having taken the matter into consideration saw the propriety of my observations; and that whilst they were contending for the shadow they might loose the substance; and therefore mutually agreed, and entered into articles to surrender for public purposes, one half of the land they severally possessed with in bounds which were designated as necessary for the City to stand with some other stipulations which were inserted in the instrument which they respectively subscribed. This business being thus happily finished & some directions given to the Commissioners, the Surveyor and Engineer with respect to the mode of laying out the district—Surveying the grounds for the City & forming them into lots—I left Georgetown—dined in Alexandria & reached Mount Vernon in the evening.